ATTORNEY GRIEVANCE                              * In the
COMMISSION OF MARYLAND
                                                * Court of Appeals

                                                * of Maryland
 V.
                                                * Misc. Docket AG No. 33,

MARK R. GALBRAITH                               * September Term, 2015

                                     ORDER


        The Court having considered the petition for disciplinary or remedial action filed

in the above entitled matter in accordance with Md. Rules 16-751(a)(2) and 16-773(b),

the response to the show cause order filed by Bar Counsel, and there being no response

filed by the Respondent, it is this 16th day of December, 2015



        ORDERED, by the Court of Appeals of Maryland, that the petition be, and it is

hereby, granted, and Mark R. Galbraith is disbarred, effective immediately, from the

practice of law in this State subject to further order of this Court; and it is further



        ORDERED, that the Clerk of this Court shall forthwith strike the name of Mark

R. Galbraith from the register of attorneys in this Court and shall certify that fact to the

Trustees of the Client Protection Fund and the clerks of all judicial tribunals in the State

in accordance with Rule 16-760(e).



                                                   /s/ Mary Ellen Barbera
                                                   Chief Judge